Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 02/12/2021, in which, claim(s) 1-3, 5-10, 12-17 and 19-23 is/are pending. 
Claim(s) 4, 11, 18 is/are cancelled.
Claim(s) 21-23 is/are newly added.

Allowable Subject Matter
Claims 1-3, 5-10, 12-17 and 19-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1, 8 and 15, the prior art of record (Bray et al. (Pub. No.: US 2010/0043065 A1; hereinafter Primary Reference) in view Counterman (Pub. No.: US 2012/0144202 A1; Secondary Reference)) does not disclose:
 “receive, from the plurality of network-based services and in response to the information indicating that the UE has been authenticated using the particular authentication process, a respective access token for each network-based service, of the plurality of network-based services, wherein the access tokens are respectively provided by the network-based services without the network-based services performing an additional authentication process with respect to the UE after receiving the information indicating that the UE has been authenticated using the particular authentication process; and
provide at least one access token, of the plurality of access tokens, to the UE, wherein the at least one access token enables the UE to access the particular network-based service, of the plurality of network-based services, with which the at least one access token is associated…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses providing identity and other attributes to sign-on web applications in configurable application specific formats are described herein.  In some embodiments, a method for allowing access to a plurality of target applications after single sign-on includes detecting, after the single sign-on, a request to access a target application of the plurality of target applications, the request including a federated single sign-on (FSSO) attributes cookie.  The method can also comprise determining user attributes from the FSSO attributes cookie and determining a configuration associated with the target application, wherein the configuration indicates a format for one or more of the user attributes, and wherein the format is associated with the target application. Similarly, the secondary reference discloses an authorization server receives a request for an access token, for accessing a protected resource, from a client application executing on a device, wherein the request includes a client identifier that uniquely identifies the client application and a device identifier that uniquely identifies the device.  The authorization server performs authentication of the client identifier and the device identifier.  The authorization server returns a valid access token to the client application, based on the authentication of the client identifier and the device identifier, to enable the client application access to the protected resource. Accordingly, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432